Title: To James Madison from William C. C. Claiborne, 13 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


13 January 1805, New Orleans. “The Incipient Capital of the Louisiana Bank has been Subscribed, and the following Gentlemen Elected Directors, to Wit.—Paul Lanuse, James Pitot, Julien Poydrass, Daniel Clark, Michael Fortier, John Soulie, Thomas Harman, Thomas Urquhart, William Donaldson, John F Merieult, Francis Duplessis, James Carrick, John Mc.Donogh, John B. Labatut, and Nicholas Girod. The People have of late received an opinion that a Bank would be of great public Utility, and notwithstanding they were advised of the doubts which existed as to the validity of the charter, they were determined to make the experiment.
“The Civil Government here, will very soon I trust be perfectly organized, and then (unless our differences with Spain should assume a friendly aspect) there will be no necessity for more than one Company of regular Troops in this City; the balance may be ordered to Plaquemine, and our Frontier Posts where they may be serviceable; The enclosed Letter which I have this moment received from the Commanding Officer at Natchitoches, will shew you the great increase of the Spanish force in the Province of Taxus.”
